internal_revenue_service number release date index number ------------------- -------------------------------- ------------------------------------------------ ----------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-120643-06 date date legend legend x state llc a b c date1 -------------------------------- ein ---------------- ------------ ------------------------------------- ein ---------------- ------------------------------- --- --- dollar_figurey date2 date -------------------------- -------------------------- -------------------------- dear ------------- correspondence submitted on behalf of x by x’s authorized representative requesting this letter responds to a letter dated date and subsequent ------------- ------------- dollar_figurez x owns an interest in llc which is treated as a partnership for federal tax the information submitted states that x was incorporated in state on date x x has approximately b employees of which c provide services on behalf of llc plr-120643-06 a ruling that x’s rental income from llc is not passive_investment_income within the meaning of sec_1362 elected to be treated as an s_corporation effective date purposes and is in the business of renting real_property to tenants x represents that as a managing member of llc it is responsible for managing the properties owned by llc as of date x represents llc owns a x represents that it provides various services services provided by x include but are not limited to the following renovating and remodeling spaces to suit new tenants cleaning and making spaces ready for new tenants inspecting spaces for safety and proper maintenance maintaining physical security cleaning and repairing common areas landscaping and maintaining the grounds maintaining the heating air conditioning ventilation plumbing wastewater and electrical systems hiring supervising and compensating outside vendors and service providers supplying tenant amenities supplying and making available discounts and special offers from area merchants providing marketing services to merchant tenants in taxable_year ending date llc received or accrued approximately dollar_figurey in rents which includes any reimbursements by tenants for insurance property taxes expenses for maintaining common areas and promotional fees paid_by llc llc paid_or_incurred approximately dollar_figurez in relevant expenses other than depreciation sec_1361 defines an s_corporation as a small_business_corporation for which an election under ' a is in effect for the taxable_year sec_1362 provides than an election under ' a shall be terminated whenever at any time after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under ' a shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above plr-120643-06 sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and the representations submitted we conclude that the rental income that x derives from the llc is not passive_investment_income as described in ' d c i except as specifically set forth above we express no opinion as to the federal tax consequences of the transaction described above under any other provision of the code specifically we express no opinion on whether x is a small_business_corporation eligible to make an s election further the passive_investment_income rules of ' are completely independent of the passive_activity rules of section ' unless an exception under ' applies the rental_activity remains passive for purposes of ' this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x s authorized representative sincerely audrey w ellis senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purpose
